DETAILED ACTION
Claims 1-7, 16, and 17 are currently pending in this Office action.  Claims 8-15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statement (IDS), filed on 10/16/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Foreign Patent Document Cite No. 4 has been stricken because it is cumulative with Foreign Patent Document Cite No. 2 that was previously cited in and made of record by the 09/12/2019 IDS.]
	Non-Patent Literature Cite. No. 2 has been stricken because applicant did not provide a translation of the same or at least a portion thereof.
Under 37 C.F.R. 1.98 (a)(3), for non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 


Response to Arguments
Applicant’s arguments, see pages 9, 11, 16 filed 10/18/2021, with respect to the rejection(s) of:
claim(s) 1-7 under 35 U.S.C. 103 as being unpatentable over Inoue (EP 1344642 A2) in view of Huovinen et al. (US 6503993 B1) and as evidenced by Ash et al., “Arkon P-125,” Handbook of Paper and Pulp Chemicals, Synapse Information Resources, p. 48 (2013); 
claim 16 under 35 U.S.C. 103 over Inoue in view of Huovinen and Peet (US 2004/0081842 A1); 
claims 1-3, 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peet in view of Huovinen as evidenced by Bryce, D.M., “Melt Flow Index—ASTM D-1238 (ISO 1133:1991), Plastic Injection Molding… Manufacturing Process Fundamentals, Vol. 1, Society of Manufacturing Engineers, p. 201 (1996)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The rejections are withdrawn solely in light of the amendment to claim 1 to further specify that “the cast film is a monolayer film;” and to claim 16 to specify that “the non-oriented film is a monolayer film.”  This is because Inoue and Peet teach multilayer cast or non-oriented films, but not monolayer films.
	New claim 17 encompasses the substance of previous claim 16.  As such, the previous 35 U.S.C. 103 rejection of claim 16 over Inoue in view of Huovinen and Peet now applies to new claim 17.  Page 12 argues that “it is not inherent that a non-oriented film as taught by Inoue, Huovinen, and Peet would have an oxygen transmission rate (“OTR”) of less than 61 ml/mm2d.” Page 13 argues that “the present invention is able to achieve reduced OTR using higher chill roll temperature” and speculates from Wolfschwenger that using “a higher chill roll temperature would therefore expected to alter the cast film’s properties since it would take longer for the cast film to cool.”  This is unpersuasive because a chill roll temperature is not required by claim 17.  Wolfschwenger was cited as an evidentiary reference only to show that the nucleating agents of Huovinen are α-nucleating agents, nothing more.  Second, new claim In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant has not supported their argument by any experimental evidence on record, nor identified any specific teaching from Inoue, Peet, or Huovinen supporting their position.
	Page 13-14 cite to comparative examples CE4 and CE6 of the specification (with nucleating agent) as compared to CE1 and CE3 (without nucleating agent nor hydrocarbon resin) to demonstrate that, for cast films with nucleating agent, “increased chill roll temperatures result in reduced OTR.”  This is not persuasive because a chill roll temperature is not recited nor required by new claim 17.  Second, the cited evidence is not reasonably commensurate in scope with the presently claimed non-oriented film of claim 17 (containing propylene polymer, hydrocarbon resin, and nucleating agent).  Comparative examples CE4 and CE6 are specific to a cast film and lack both of the claimed hydrocarbon resin (B) and nucleating agent (C).  In contrast, Inoue teaches that its film contains polypropylene resin and a hydrocarbon resin.  CE4 and CE6 are not proxies for Inoue and thus fail to provide a meaningful comparison with the claimed invention.  Therefore, new claim 17 is unpatentable under 35 U.S.C. 103 over Inoue in view of Huovinen and Peet as discussed below.
As for the 103 rejection made over Peet and Huovinen as evidenced by Bryce, page 17 similarly argues that cast films prepared under the product-by-process steps of claim 16 (now incorporated into new claim 17) have “improved oxygen barrier properties when compared to similar films of the same thickness prepared with lower chill roll temperatures.”  This is not persuasive because claim 17 does not contain any product-by-process language.
Pages 17-18 improperly rely upon comparative examples CE4, CE6, CE7, CE8 as compared to CE1-CE3 of the present specification in order to show that “improved barrier properties” of films produced with a nucleating agent and by a cast film process with a chill roll temperature of 40° to 90°C.  Applicant’s cast film.  This is insufficient to provide a meaningful comparison with Peet, which already contains both a nucleating agent and a hydrocarbon as claimed and as discussed in the previous two Office actions.  Only one inventive example (IE1) contains both a hydrocarbon resin and a nucleating agent.  Comparison of IE1 to CE1-10 may pertain to the effect of including none or both of a hydrocarbon resin and a nucleating agent, but is inadequate to demonstrate the criticality of the chill roll temperature.
	In response to applicant's arguments against the references individually on page 18, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Page 18 argues that “Huovinen does not correct the deficiencies of Peet and is only cited for disclosing polymeric nucleating agents.”  From Wolfschwenger’s use of a “very quick cooling step in order to achieve a film having good optical and mechanical properties, applicant alleges that “one skilled in the art would not use a high chill temperature as in claim 1 because it would be expected to impair the optical properties.”  This is not persuasive because, first, as applicant acknowledges, Wolfschwenger is an evidentiary reference cited only to show that the nucleating agents of Huovinen are α-nucleating agents, nothing more.  Secondly, applicant merely concludes but does not explain why how one of ordinary skill in the art would reach applicant’s conclusion regarding the effect of “quick cooling” on optical properties.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
2-d,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
Claims 1-7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fiscus et al. (US 2010/0215933 A1) in view of van Lierde et al. (WO 2010/104628 A1) and Huovinen et al. (US 6503993 B1).
	With respect to claims 1 and 5, Fiscus discloses cast films containing about 10 to 80 wt% of a propylene-based copolymer (MFR of about 200 dg/min. or less) having at least 50 wt% propylene-derived units and 5 to 30 wt% of an α-olefin comonomer; and 20 to 90 wt percent of a polypropylene homopolymer.  Table 4 discloses monolayer cast films 21A, 26A, 31, 31, and 26 each containing a blend of a 10 to 80 weight percent of a propylene copolymer (Vistamax 3000) with 90 to 20 wt percent of a polypropylene homopolymer (PP2252, MFR 3.5 to 4.5 g/10 min. at 230°C, 2.16 kg).  [0105], [0107].
	“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  While applicant has not shown criticality of the claimed process steps, note that Fiscus 
	Fiscus differs from the present claim because [0068] teaches anti-fog agents and [0076] teaches including hydrocarbon resins, but is silent as to i) a content of such hydrocarbon resin possessing at least one of a weight average molecular weight, melt viscosity at 200°C according to ASTM D-3236, or softening point according to ASTM E-28 of the same; and ii) relative content of a nucleating agent as claimed.
	As to i), van Lierde teaches a masterbatch composition for a film comprising 70 to 90 weight percent of a polyolefin and 10 to 30 weight percent of a resin.  Said resin is hydrocarbon resin has a softening point of 60° to 180°C, where such resin enhances or modifies flexural modulus, improves processability, and improves film barrier properties.  [0039] teaches an embodiment wherein the hydrocarbon further has a weight average molecular weight of from 500 to 2500 g/mol for this purpose.
	Given that Fiscus includes a hydrocarbon resin in its film composition and the advantages of the hydrocarbon resin taught by van Lierde, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include 10 to 30 weight percent of a hydrocarbon resin as claimed in order to improve flexural modulus, processability, and film barrier properties.
	As to ii), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger et al. (US 7473463 B2) at Col. 1 lines 43-45.  According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers 
	Given that Fiscus teaches including anti-fog agents and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent in order to improve optical and physical properties.
	With respect to claim 2, Fiscus teaches including anti-fog agents, but is silent as to an alpha-nucleating agent.
	Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger et al. (US 7473463 B2) at Col. 1 lines 43-45.  According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
	Given that Fiscus teaches including anti-fog agents and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent in order to improve optical and physical properties.
	With respect to claim 3, Fiscus teaches including anti-fog agents, but is silent as to an alpha-nucleating agent species as claimed.   
	Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl et al. (US 7473463 B2) at Col. 1 lines 43-45.  According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
	Given that Fiscus teaches including anti-fog agents and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent in order to improve optical and physical properties.
	With respect to claim 4, Fiscus at [0024] discloses an embodiment wherein the propylene-based copolymer is a propylene-ethylene copolymer.
	With respect to claim 6, Fiscus at Table 4 employs PP2252, which is a polypropylene homopolymer having a melting temperature of about 163°C.  [0107].
	With respect to claim 7, Fiscus polypropylene homopolymer having a melt flow rate within the presently claimed range, but is silent as to the flexural modulus or Vicat softening temperature of the polymer.
	Huovinen is directed to a nucleated propylene polymer. Abstract. Examples 2-5 in Table 1 are propylene homopolymers having melt flow rate (MFR2) of 3.4 to 7.7 g/10 min. and a flexural modulus
(ISO 178) of 1930 to 2070 MPa. According to Col. 9 lines 28-37 teaches that such polymers have high stiffness e.g., about 2000 MPa or more. The flexural modulus of the nucleated and unnucleated polymer is about the same insofar as the reference only includes 1 weight percent or less of the nucleating agent.  Col. 9 lines 40-43. Moreover, Col. 11 lines 5-9 teaches that the propylene homopolymer or copolymer is suitable for preparing films.
	Given that Fiscus and Huovinen both specify films prepared from propylene polymers and the advantages of the propylene polymers taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene homo- or copolymer with flexural modulus within the presently claimed range in order to provide a high stiffness film.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Fiscus in view of Huovinen teaches a non-oriented film comprising a substantially similar composition to that presently claimed, prepared under the same chill roll processes conditions as presently disclosed at Spec. 20, ll. 29-32.  One of ordinary skill in the art would reasonably have expected the resulting non-oriented film to exhibit an OTR within the claimed range.
	While Fiscus in view of van Lierde and Huovinen do not directly disclose an OTR of the non-oriented film therein, since each of the claimed components is present and rendered obvious by the teachings of Fiscus, van Lierde, and Huovinen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a non-oriented film according to their combined teachings to exhibit an OTR within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (EP 1344642 A2) in view of
Huovinen et al. (US 6503993 B1) and Peet (US 2004/0081842 A1) as evidenced by Ash et al., “Arkon P-125,” Handbook of Paper and Pulp Chemicals, Synapse Information Resources, p. 48 (2013).
	Inoue at claim 1 discloses a sealant film having a base layer (X) comprising a resin composition that comprises propylene polymer (A2) as polyolefin (A); and a tackifier (B). Example c1 at [0056] contains a 80 weight percent propylene homopolymer with a MFR (230°C) of 7.0 g/10 min. as polyolefin (A2); and 10 weight percent of Arkon P-125 from Arakawa as tackifier (B), where P-125 is a hydrocarbon resin having a softening temperature of 125±5 °C as evidenced by Ash at 48. Inoue at [0022] explains that propylene polymer (A2) can also be a propylene copolymer containing 90 mol% or more of propylene and less than 10 mol% of an α-olefin such as 1-butene. [0033] teaches including a crystal nucleating agent. [0035] explains that the film is prepared by cast molding.

	As to i), Peet is directed to a multilayer film structure including a propylene-based base layer. In preparing the films, [0069] explains that cast films that are nonoriented are less stiff than films prepared by coextrusion and orientation.
	Given that Inoue and Peet both teach cast films and the advantages of a non-oriented cast film taught by Peet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a non-oriented film in order to provide a film with less stiffness than coextruded, oriented films.
	As to ii), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm.
According to Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
	Given that Inoue teaches including a nucleating agent and the advantages including an amount of nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nucleating agent in the claimed amount in order to improve optical and physical properties.
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Inoue in view of Huovinen and Peet teaches non-oriented film comprising a substantially similar composition to that presently claimed and so one of ordinary skill in the art would reasonably have expected the non-oriented film to exhibit an OTR within the claimed range.
.

Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Peet (US 2004/0081842 A1) in view of Huovinen et al. (US 6503993 B1) as evidenced by Bryce, D.M., “Melt Flow Index—ASTM D-1238 (ISO 1133:1991), Plastic Injection Molding… Manufacturing Process Fundamentals, Vol. 1, Society of Manufacturing Engineers, p. 201 (1996).
	Peet at claim 6 discloses a multilayer film comprising a base layer and a heat-seal layer, in which the base layer comprises a film-forming thermoplastic polymer and a hydrocarbon resin. The film-forming thermoplastic polymer is a propylene homopolymer having a melt flow rate of 0.5 to 15 g/10 min. (ASTM D1238) and the hydrocarbon resin has a softening point of from 85° to 140°C. [0018]. [0035]. ASTM D1238 corresponds to ISO 1133 as evidenced by Bryce at 201. Peet at [0033] discloses a hydrocarbon resin content of from 1 to 15 wt% based upon the total weight of the base layer. The content of propylene homopolymer is accordingly 85 wt% or more of the base layer.
	Peet at [0069] teaches a non-oriented cast film prepared from the composition therein, but differs from present claim 17 because it is silent as to: i) the content of nucleating agent relative to total component (A) and component (C); and ii) the oxygen transmission rate (OTR) of the non-oriented film.
	As to i), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm.
According to Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.

	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Peet in view of Huovinen teaches a non-oriented film comprising a substantially similar composition to that presently claimed and so one of ordinary skill in the art would reasonably have expected the non-oriented film to exhibit an OTR within the claimed range.
	While Peet in view of Huovinen does not directly disclose an OTR of the non-oriented film therein, since each of the claimed components is present and rendered obvious by the teachings of Peet in view of Huovinen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a non-oriented film according to their combined teachings to exhibit an OTR within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763